DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
The examiner would like to point to the rejection below for the Office’s position with respect to how Yamamoto reads on the newly amended claims.  Further, the examiner disagrees with applicant’s assertion that memory 36 with register 51 is merely used to calculate a calibration value and not search for as a feature information.  Yamamoto teaches in in para. [0042], the feature information, e.g. an AGC parameter P, is searched for by the processor in a register 51 of a memory 36 for setting a signal intensity setting. If the parameter P, based on the characteristic value, e.g. received signal intensity, is not at a proper level, the processor generates a new AGC parameter P to change the AGC circuit 46 so that the intensity of the data signal provided by the AGC circuit 46 is at the proper level. Then, if the value has been changed, the AGC parameter P, e.g. feature information, is provided to the AGC circuit 46 and stored in the register 51 over the old one.  Then the processor searches for the parameter for setting the reading and writing operation disclosed in Yamamoto.
Therefore, it is the Office’s position that the processor searches for parameter P, i.e. the feature information P.  And based on the sensed signal intensity, i.e. the claimed characteristic value of the signal intensity, being at a proper level, a new parameter P may be determined and stored in register 51 and searched for when writing information to the label in subsequent operations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto (2014/0035733).

With respect to claim 1, Yamamoto teaches a data storage device, comprising: a reader/writer (12) for communicating wirelessly with an RF tag (4); a memory (36/51) storing parameters (controlling actions and AGC parameter P, [0042]) in association with characteristic information (a received signal intensity) associated with the RF tag (4), the parameters (signal intensity P and controlling actions) to be used in communicating wirelessly [0027] with the RF tag (3); a sensor (12/13/34) configured to obtain characteristic information (i.e. an intensity on a received signal [0020]) associated with the RF tag [0038-0039]; and a processor (22) configured to: acquire the characteristic information (signal intensity) associated with the RF tag (4) through the sensor (12/13/34), search the memory (36/51) for feature information (an adjusted AGC parameter [0042] when the received signal is below a proper level [0040-0042]) corresponding to the acquired characteristic information (received signal intensity, [0042], if the received signal intensity is less than the proper level, a new parameter is set and stored); if the feature information (i.e. stored adjusted AGC parameter) is successfully retrieved (in the memory), acquire a parameter (i.e. various parameters and an optimal signal strength and position [0005-0008]) corresponding to the acquired characteristic information (signal intensity) from the memory [0042], and communicate wirelessly (via 12) with the RF tag (4) through the reader/writer (12) according to the acquired parameter (as seen in Fig. 4).

	With respect to claim 3, Yamamoto teaches the data storage device wherein the acquired characteristic information (signal intensity) is at least one a reception intensity of the RF tag [0038-0039].

	With respect to claim 4, Yamamoto teaches the data storage device, further comprising: a printer (seen in Fig. 3) to print an image on a label (3), wherein the RF tag (4) is embedded in the label [0031].

	With respect to claim 5, Yamamoto teaches the data storage device further comprising: an antenna (13) connected to the reader/writer (12).

	With respect to claim 6, Yamamoto teaches the data storage device wherein the characteristic information (as written and sensed from the label or memory) comprises a tag ID (i.e. an ID code) for the RF tag [0026].

	With respect to claim 7, Yamamoto teaches the data storage device further comprising: a printer (Fig. 3) for printing images on a label (3) in which the RF tag (4) is embedded (as seen in Fig. 2); and a rollers (i.e. a platen and winding roller [0035]) for conveying the label (3) along a conveyance path (path defined by the travel path of the 2) from the sensor (34) to the printer (Fig. 3).

With respect to claim 9, Yamamoto teaches a data storage method for RF tags embedded in labels, the method comprising: acquiring characteristic information (i.e. signal intensity) of associated with an RF tag (4) via a tag reader/writer (12); searching the memory (36/51) for feature information (an adjusted AGC parameter [0042]) corresponding to the acquired characteristic information (signal intensity, [0042], if the signal intensity is below a proper level [0040-0042]); if the feature information (i.e. stored adjusted AGC parameter) is successfully retrieved (in the memory, if it is determined the signal intensity is less than the proper level, adjusting the parameter and storing it in 51), obtaining a parameter (signal intensity from 51) corresponding to the characteristic information (i.e. the signal intensity), the parameter (signal intensity, P) corresponding to a setting for wirelessly communication (i.e. the optimal writing parameters [0008]) with the RF tag via the tag reader/writer (12); and wirelessly communicating (via 12) with the RF tag (4) through the tag reader/writer (12) with the setting set (i.e. optimal signal intensity) according to the obtained parameter (signal intensity).  

With respect to claim 10, Yamamoto teaches the data storage method wherein data is written to RF tag (4) via wireless communication through the tag reader/writer (12).

	With respect to claim 11, Yamamoto teaches the data storage method wherein the characteristic information is a reception intensity of the RF tag [0020].

	With respect to claim 12, Yamamoto teaches the data storage method further comprising: printing (via 14) an image on a label (3) in which the RF tag (4) is embedded.

With respect to claim 14, Yamamoto teaches the data storage method wherein the RF tag is embedded in a label (3) on a label roll [0028].

With respect to claim 15, Yamamoto teaches the data storage method wherein the parameter (signal intensity) 24PATENTATTY DKT NO. TAI/2798USis (capable of being) extracted from a parameter table (stored within the memory 21, as how the parameter is stored does not further define the claimed invention over the prior art).

With respect to claim 17, Yamamoto teaches in Fig. 3 a label writer, comprising: a reader/writer (12) for communicating wirelessly with an RF tag (4) embedded in a label (3); rollers (i.e. a platen and winding roller [0035]) to convey the label (3) along a conveyance path (defined by a travel path defined by the path of the label); a sensor (34) configured to obtain characteristic information (i.e. an intensity of a received signal [0020]) associated with the RF tag (4); a memory (36/51) storing RF tag writing parameters ([0036] and an optimal signal based on the intensity) in association with characteristic information (signal intensity)  associated with the RF tag (4), the parameters (control setting and signal intensity P) to be used for writing data to the RF tag (4); and a processor (22) configured to: acquire characteristic information (signal intensity) associated the RF tag (4) through the sensor (12/13/34) and the reader/writer (12), search the memory (36/51) for feature information (an adjusted AGC parameter [0042]) corresponding to the acquired characteristic information (signal intensity, [0042], if the signal intensity is below a proper level [0040-0042]); if the feature information (i.e. stored adjusted AGC parameter) is successfully retrieved (in the memory, if it is determined the signal intensity is less than the proper level, adjusting the parameter and storing it in 51), obtain a parameter (optimal signal) corresponding to the acquired characteristic information (signal intensity), and write data to the RF tag (4) using the reader/writer (12) and the obtained parameter (signal intensity).

With respect to claim 18, Yamamoto teaches in Fig. 3 the label writer wherein the label (3) is on a label roll including a plurality of labels [0028].

	With respect to claim 19, Yamamoto teaches in Fig. 3 the label writer further comprising: a printer (14) to print images on the label (3).

	With respect to claim 20, Yamamoto teaches in Fig. 3 the label writer wherein the characteristic information (signal intensity) is at least one a reception intensity of the RF tag [0020].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2014/0035733) in view of Kato (EP 1845482).

	With respect to claim 8, Yamamoto teaches all that is claimed in the above rejection of claim 7, but remains silent regarding the data storage device wherein the rollers comprise: a first set of rollers; and a second set of rollers downstream of the first set of rollers with respect to a conveying direction of the label along the conveyance path.
	Kato teaches a similar device having the rollers comprise: a first set of rollers (23 and 26); and a second set of rollers (27 and 28) downstream of the first set of rollers (23 and 26) with respect to a conveying direction of a label along a conveyance path (as seen in Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the rollers of Yamamoto to include the roller pairs as taught in Kato because such a modification ensures predictable and reliable conveyance of the label, thereby improving the conveyance ability of Yamamoto.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2014/0035733) in view of LIN X (CN206740662).

With respect to claim 13, Yamamoto teaches all that is claimed in the above rejection of claim 9, but remains silent regarding wherein the sensor is a camera configured to obtain images of a label in which the RF tag is embedded.
LIN X teaches a similar method that includes a sensor being a camera (3 and 6) configured to obtain images of a label. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Yamamoto to include the camera as taught in LIN X for obtaining images of a label because LIN X teaches the camera improves the quality of the labels produced by a printer by capturing images of the label during printing and preventing undesirable label production.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dekeyser et al. (20160210547) teaches a system for exchanging data based on sensed features of an RFID tag.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853